Citation Nr: 1200809	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-18 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left ear disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right hip disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a genitourinary system disability.

5.  Entitlement to service connection for a left ear disability, to include hearing loss and otitis media.

6.  Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for Bell's Palsy.

8.  Entitlement to service connection for a sinus disability.

9.  Entitlement to service connection for a left leg disability.

10.  Entitlement to service connection for a right knee disability.

11.  Entitlement to service connection for a neck disability.

12.  Entitlement to service connection for a bilateral foot disability.

13.  Entitlement to service connection for a skin disease.

14.  Entitlement to service connection for a gastrointestinal disability.

15.  Entitlement to service connection for a lower back disability other than a lower back strain.

16.  Entitlement to an increased rating for groin pain secondary to abductor tendonitis, currently rated 10 percent disabling.

17.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1984.  He also served with the Army National Guard.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In that decision, the RO denied the Veteran's petitions to reopen claims for service connection for a left knee disability, right hip arthritis, and a genitourinary system disability as new and material evidence had not been submitted, denied entitlement to service connection for fibromyalgia, a left ear disability (to include hearing loss and otitis media), Bell's Palsy, sinusitis, left leg, right knee, cervical spine, and bilateral foot disabilities, a skin disease, a gastrointestinal disability, and L5-S1 loss of intervertebral disk height, denied entitlement to an increased rating for groin pain secondary to abductor tendonitis, and denied entitlement to a TDIU.

The Veteran testified before the undersigned at an April 2011 videoconference hearing at the RO in San Antonio, Texas.  A transcript of the hearing has been associated with his claims folder.

The issues of whether new and material evidence has been received to reopen claims for service connection for left knee and right hip disabilities, entitlement to service connection for fibromyalgia, a left ear disability, Bell's Palsy, sinus, bilateral foot, gastrointestinal, and lower back disabilities, and a skin disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2011, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the appeal, as to the issues of whether new and material evidence has been received to reopen a claim for service connection for a genitourinary system disability, entitlement to service connection for left leg, right knee, and neck disabilities, entitlement to an increased rating for groin pain secondary to abductor tendonitis, and entitlement to TDIU, was requested.

2.  The Veteran's claim for service connection for a left ear disability was denied in a February 2000 Board decision as there was insufficient evidence that the disability was related to a disease or injury in service.

3.  Evidence received since the February 2000 Board decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.
  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the issues of whether new and material evidence has been received to reopen a claim for service connection for a genitourinary system disability, entitlement to service connection for left leg, right knee, and neck disabilities, entitlement to an increased rating for groin pain secondary to abductor tendonitis, and entitlement to a TDIU, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The Board's February 2000 decision denying the claim for service connection for a left ear disability is final.  38 U.S.C.A. §§ 7104(b) (West 2002); 38 C.F.R § 20.1100 (2011).

3.  The evidence received since the February 2000 decision is new and material and sufficient to reopen the claim for service connection for a left ear disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran submitted a written statement (VA Form 21-4138) in April 2011 in which he reported that he wished to withdraw the appeal as to the issues of whether new and material evidence has been received to reopen a claim for service connection for a genitourinary system disability, entitlement to service connection for left leg, right knee, and neck disabilities, entitlement to an increased rating for groin pain secondary to abductor tendonitis, and entitlement to a TDIU. Therefore, the Veteran has withdrawn the appeal as to these issues and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Petition to Reopen Claim for Service Connection for a Left Ear Disability

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In light of the Board's favorable decision in reopening the claim for service connection for a left ear disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The Board denied the Veteran's claim for service connection for a left ear disability in February 2000 because there was insufficient evidence that the disability was related to a disease or injury in service.  The Board's decision was final when issued.  See 38 U.S.C.A. § 7104(b); 38 C.F.R §§ 20.1100(a).

Pertinent new evidence received since the February 2000 denial includes an April 1999 VA emergency department treatment note which reveals that the Veteran had a chronic left ear infection "secondary to damage from service."  

The April 1999 VA treatment record was not in the claims file at the time of the February 2000 Board decision and was not otherwise considered in that decision.  This newly submitted evidence pertains to an element of the claim that was previously found to be lacking, namely a link between the Veteran's left ear disability and service.  Furthermore, the evidence raises a reasonable possibility of substantiating the claim in light of the fact that it reflects that the Veteran's left ear disability may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As the additional evidence shows that the Veteran's left ear disability may be related to service, the evidence is new and material and the claim is reopened.


ORDER

The appeal, as to the issues of whether new and material evidence has been received to reopen a claim for service connection for a genitourinary system disability, entitlement to service connection for left leg, right knee, and neck disabilities, entitlement to an increased rating for groin pain secondary to abductor tendonitis, and entitlement to a TDIU, is dismissed.

As new and material evidence has been received, the claim for service connection for a left ear disability is reopened, and to this extent only the appeal is granted.



REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

Medical records, including a September 2005 VA emergency department treatment note, a February 2006 VA ambulatory care treatment note, a March 2007 VA MRI report, and examination reports from Dartmouth-Hitchcock dated in June 2007 and October 2008  reveal that the Veteran has been diagnosed as having fibromyalgia, left otitis media, various skin diseases (including folliculitis), and various lower back disabilities other than the already service-connected lower back strain (including right-sided foraminal narrowing at L5-S1 and probable sciatic exacerbation).  Furthermore, the Veteran reported during the April 2011 hearing that he experienced left ear hearing loss, gastritis, and sciatica in the lower extremities.

Service treatment records reflect that in February 1992, during a period of INACDUTRA, the Veteran slipped on ice and injured his back.  He was diagnosed as having an acute back strain.  He has reported, and clinical evidence reflects, that he has experienced lower back problems ever since that time.

The Veteran contends that his current fibromyalgia is related to his February 1992 lower back injury.  The October 2008 examination report from Dartmouth-Hitchcock includes an opinion that that there could be a connection between the Veteran's fibromyalgia and his history of lower back injury.
As for his left ear, the Veteran has reported on various occasions that he injured his ear in service when he was riding unsheltered in the back of a truck and the wind was blowing against his ear.  Based on service treatment records, post-service medical records, and the Veteran's reports, it is unclear when this injury occurred (i.e. during active duty service or while in the National Guard).  However, the Veteran has reported that he has experienced left ear problems ever since that time.  In addition, he has reported that he was treated for otitis media in service in 1997.

The April 1999 VA emergency department treatment note indicates that the Veteran had a chronic left ear infection "secondary to damage from service."  

With regard to the Veteran's skin disease, the Veteran reported during the April 2011 hearing that he experienced a skin rash in service while stationed in Arizona and that skin problems have persisted ever since that time.  It is unclear as to the nature of the Veteran's service at the time of the reported rash.  The only evidence of skin problems in the Veteran's service records is a June 1994 Medical Board summary which reflects that examination revealed Guttate macular eruption of the chest axillary area and upper thighs, which was suggestive of Guttate psoriasis or neurodermatitis.

Furthermore, as for the Veteran's claimed gastrointestinal disability, the evidence reflects a long history of digestive system symptoms.  An October 1984 VA medical certificate indicates that he reported a 3 year history of heartburn and a 7 year history of occasional epigastric pain.  He was diagnosed as having esophageal reflux syndrome.  He has reported that gastritis symptoms began following the February 1992 lower back injury and that they have continued since that time.  Service treatment records indicate that he was treated for an "upset stomach", a burning sensation, and mild epigastric tenderness in September 1992 and the June 1994 Medical Board report reflects that he reported frequent indigestion/heartburn every time he ate and periodically throughout each day. 

In sum, there is competent evidence of current fibromyalgia, left ear disabilities, a skin disease, a gastrointestinal disability and a lower back disability other than the already service-connected lower back strain.  There is also evidence of in-service lower back and left ear injuries and skin and gastrointestinal problems, reports as to a continuity of left ear, skin, and lower back symptomatology, and medical opinions that the left ear problems may be related to service and that the fibromyalgia may be related to service or the service-connected lower back strain.  However, the opinion as to the left ear disability is unaccompanied by any explanation or reasoning and the opinion as to the etiology of the fibromyalgia is equivocal.   

VA's duty to obtain examinations as to the etiology of the current fibromyalgia, left ear disability other than hearing loss, skin disease, and non service-connected lower back disability and as to the nature and etiology of any current left ear hearing loss and gastrointestinal disability, and neurological disability of the lower extremities is, therefore, triggered.  Such examinations are needed to determine whether the Veteran has current left ear hearing loss and a current gastrointestinal disability and to obtain medical opinions as to etiology of any such disabilities and of the current fibromyalgia, left ear disability other than hearing loss, skin disease, and lower back disability other than a lower back strain.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

As part of its adjudication of an August 1995 claim, the agency of original jurisdiction (AOJ) attempted to obtain all of the Veteran's service treatment records.  The only service treatment records obtained were those pertaining to the Veteran's service in the National Guard and the AOJ indicated that the records pertaining to his active duty service from September 1974 to August 1984 were unavailable. 

When a veteran's service treatment records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  The AOJ did not attempt to seek records from alternative sources and a formal determination as to the unavailability of the records pursuant to 38 C.F.R. § 3.159 has not been made.  

Furthermore, the Veteran's periods of active duty for training (ACDUTRA) and INACDUTRA need to be clarified as he is entitled to service connection for injuries or diseases incurred or aggravated during ACDUTRA and injuries incurred or aggravated during INACDUTRA.  

In a September 2007 statement, the Veteran reported that he was treated for medical problems following his discharge from service in September 1984 at the VA Medical Center in Bay Pines, Florida (VAMC Bay Pines).  These records appear to be outstanding and there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The evidence reflects that the Veteran has received treatment for the disabilities at issue from the following private treatment providers:  Concord Hospital in Concord, New Hampshire; Dartmouth-Hitchcock in Manchester, New Hampshire; Dr. Morbey in Bedford, New Hampshire; and Guadalupe Valley Medical Center in Seguin, Texas.  The majority of private treatment records in the claims file have been submitted by the Veteran and it is unclear as to whether all relevant records have been obtained.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2). Any additional private treatment records for the disabilities at issue from the facilities listed above are directly relevant to the issues currently on appeal.  A remand is also necessary to attempt to obtain any additional private treatment records.

VA's duty to notify a claimant seeking to reopen a previously denied claim includes advising the claimant of the evidence and information needed to reopen the claim as well as the evidence and information needed to establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, in the context of a claim to reopen, VA must look at the basis for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. Failure to provide this notice is generally prejudicial.  Id. 

The RO sent the Veteran a VCAA notice letter in May 2006 regarding his claims for service connection for left knee and right hip disabilities.  This letter informed him of the information and evidence required to substantiate the underlying claims for service connection, notified him of the need to submit new and material evidence, and included a definition of these terms.  However, the May 2006 letter did not meet all of the requirements of Kent to the extent that it provided the incorrect date and bases of the most recent denial of the claim for service connection for left knee and right hip disabilities.  The letter referred to an April 1999 denial of a claim for service connection for those disabilities.  Regardless of the fact that there is no April 1999 rating decision pertaining to claims for service connection for left knee and right hip disabilities, the letter should have referenced the February 2000 Board decision which denied claims for service connection for those disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter with regard to his petition to reopen the claims for service connection for left knee and right hip disabilities.  The letter should identify the reasons for the prior final denial in the Board's February 2000 decision and the type of evidence necessary to satisfy the element of the underlying claims which was found insufficient in the Board's denial, in accordance with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  Ask the Veteran to report the dates and locations of all in-service treatment (including periods of hospitalization) for the conditions at issue in this appeal.

3.  The AOJ should undertake all necessary steps to obtain the Veteran's complete service treatment records for the period of service from September 1974 to September 1984.  All attempts to obtain these records must be documented in the claims file. 

If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  The AOJ should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA and attempt to obtain copies of orders while in the National Guard.  All such efforts must be documented in the claims file. 

5.  Obtain the Veteran's treatment records from the VAMC Bay Pines from 1984 and any outstanding VA treatment records from 2008 to the present.  

If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

6.  The AOJ should ask the Veteran to complete authorizations for VA to obtain any outstanding private treatment records including from Concord Hospital in Concord, New Hampshire; Dartmouth-Hitchcock in Manchester, New Hampshire; Dr. Morbey in Bedford, New Hampshire; and Guadalupe Valley Medical Center in Seguin, Texas.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

7.  After all efforts have been exhausted to verify the Veteran's periods of ACDUTRA and INACDUTRA and to obtain any additional service treatment records and post-service treatment records, schedule the Veteran for a VA examination to determine the etiology of the current fibromyalgia.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current fibromyalgia had its onset during his period of active duty service from September 1974 to September 1984 or any period of ACDUTRA or is related to his February 1992 lower back injury or any other injury incurred during a period of INACDUTRA.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current fibromyalgia was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the service-connected lower back strain or any other current lower back disability (any other lower back disability diagnosed since April 2007).

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

8.  After all efforts have been exhausted to verify the Veteran's periods of ACDUTRA and INACDUTRA and to obtain any additional service treatment and personnel records and post-service treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current left ear disability. All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The Veteran should be afforded audiology testing, including a puretone audiometry test and a speech recognition test (Maryland CNC test), and all results of such tests should be recorded.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current left ear disability (including hearing loss, otitis media, and any other left ear disability diagnosed since August 2005) had its onset during the Veteran's period of active duty service from September 1974 to September 1984 or any period of ACDUTRA, is related to his left ear injury in service incurred while riding unsheltered in the back of a truck or is related to any injury incurred during a period of INACDUTRA.  

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

If the examiner indicates that he or she is not qualified to opine as to the etiology of any specific current left ear disability, the Veteran should be referred to an appropriate medical professional to provide the necessary opinion with regard to that disability.

9.  After all efforts have been exhausted to verify the Veteran's periods of ACDUTRA and INACDUTRA and to obtain any additional service treatment and personnel records and post-service treatment records, schedule the Veteran for a VA examination to determine the etiology of his current skin disease.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current skin disease (any skin disease diagnosed since October 2005) had its onset during his period of active duty service from September 1974 to September 1984 or any period of ACDUTRA or is related to any injury incurred during a period of INACDUTRA.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

10.  After all efforts have been exhausted to verify the Veteran's periods of ACDUTRA and INACDUTRA and to obtain any additional service treatment and personnel records and post-service treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current gastrointestinal disability had its onset during the Veteran's period of active duty service from September 1974 to September 1984 or any period of ACDUTRA or is related to any injury incurred during a period of INACDUTRA.  

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

11.  After all efforts have been exhausted to verify the Veteran's periods of ACDUTRA and INACDUTRA and to obtain any additional service treatment and personnel records and post-service treatment records, schedule the Veteran for a VA examination to determine the etiology of any current lower back disability other than a lower back strain.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current lower back disability other than a lower back strain (any such disability diagnosed since April 2007) had its onset during the Veteran's period of active duty service from September 1974 to September 1984 or any period of ACDUTRA or is related to his February 1992 lower back injury or any other injury incurred during a period of INACDUTRA.  

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

12.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

13.  If any benefit on appeal remains denied, a supplemental statement of the case should be issued. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


